Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art, as exemplified by Papp (US2013/0268045), fails to teach, alone or in obvious combination, a method of manufacturing an intravascular stent comprising: loading a multi-element stent comprising individual stent elements onto an inflatable balloon such that the stent elements are positioned serially along a length of the balloon and are spaced such that the distance between each stent element is greater than or equal to 
    PNG
    media_image1.png
    57
    104
    media_image1.png
    Greyscale
.
The prior art, particularly Papp, teaches that serially positioned stent elements are spaced apart by an amount sufficient to avoid interference or contact of the segment ends during bodily movements yet retain axial stability and continuous support of the vessel.  Papp ¶¶ 134-137.  However, the prior art fails to teach the claimed relationship between the diameter of the stent element and the angle created between stent elements during maximal flexion of the target vessel to determine the minimum spacing between stent elements as required by claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M KOEHLER whose telephone number is (571)272-3560. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726